     Case 5:18-cv-04071-DDC-ADM Document 209 Filed 08/13/20 Page 1 of 2




              United States District Court
     -------------------------- DISTRICT OF KANSAS----------------------------

ANTHONY J. HAMPTON,

                    Plaintiff,

v.                                                Case No. 18-4071-DDC-ADM

BARCLAYS BANK DELAWARE,
DISCOVER BANK,
LOANDEPOT.COM, LLC,
MARKETPLACE LOAN GRANTOR TRUST,
EQUIFAX, INC.,
EQUIFAX INFORMATION SERVICES, LLC,
EXPERIAN INFORMATION SOLUTIONS, INC.,
TRANSUNION, LLC,
DOES 1-10,

                    Defendants.

                       JUDGMENT IN A CIVIL CASE
☐     Jury Verdict. This action came before the court for a jury trial. The issues have been
      tried and the jury has rendered its verdict.

☒     Decision by the court. This action came before the court. The issues have been
      considered and a decision has been rendered.


Consistent with the Memorandum and Order (Doc. 208) filed on August 13, 2020,
the action is dismissed on the merits. The court enters judgment in the amount of
$5,629.33, plus interest, and reasonable attorneys’ fees and costs in Barclays’s favor
and against plaintiff.


____08/13/2020                                    TIMOTHY M. O’BRIEN
    Date                                          CLERK OF THE DISTRICT COURT

                                                  by: __s/ Megan Garrett_____________
                                                         Deputy Clerk
Case 5:18-cv-04071-DDC-ADM Document 209 Filed 08/13/20 Page 2 of 2

                                   APPROVED BY

                                   s/ Daniel D. Crabtree
                                   Daniel D. Crabtree
                                   United States District Judge
